ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-11 and Rule l:20-3(g), recommending that EDWARD J. McKENNA of FREEHOLD, who was admitted to the bar of this State in 1990, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that EDWARD J. McKENNA is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by EDWARD J. McKENNA pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that EDWARD J. McKENNA be restrained and enjoined from practicing law during the period of his suspension *415and that he comply with Rule 1:20-20 dealing with suspended attorneys.